Illinois Official Reports                          Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                                                                             accuracy and integrity of
                                                                             this document
                                  Supreme Court                              Date: 2016.01.22 10:33:00
                                                                             -06'00'




                           People v. Burns, 2015 IL 117387




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
Court:               EDWARD BURNS, Appellant.



Docket No.           117387



Filed                December 17, 2015



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Thomas Davy, Judge, presiding.



Judgment             Appellate court judgment reversed.



Counsel on           Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg,
Appeal               Deputy Defender, and Adrienne N. River, Assistant Appellate
                     Defender, of the Office of the State Appellate Defender, of Chicago,
                     for appellant.

                     Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
                     State’s Attorney, of Chicago (Alan J. Spellberg, Michelle Katz,
                     Annette Collins and Veronica Calderon Malavia, Assistant State’s
                     Attorneys, of counsel), for the People.
     Justices                 JUSTICE BURKE delivered the judgment of the court, with opinion.
                              Justices Freeman, Kilbride, Karmeier, and Theis concurred in the
                              judgment and opinion.
                              Chief Justice Garman specially concurred, with opinion, joined by
                              Justice Thomas.



                                                OPINION

¶1         After a bench trial, defendant was found guilty of violating section 24-1.6(a)(1), (a)(3)(A)
       of the aggravated unlawful use of a weapon (AUUW) statute (720 ILCS 5/24-1.6(a)(1),
       (a)(3)(A) (West 2008)) and was sentenced to 10 years’ imprisonment. Defendant appealed,
       arguing that his conviction must be reversed because section 24-1.6(a)(1), (a)(3)(A) of the
       AUUW statute was found to be unconstitutional in People v. Aguilar, 2013 IL 112116.
¶2         The appellate court affirmed defendant’s conviction, finding that, in Aguilar, this court
       limited its finding of unconstitutionality to the “Class 4 form” of the offense. 2013 IL App (1st)
       120929. The appellate court then held that the “Class 2 form” of the offense, which is
       applicable to felons, like defendant, is constitutional and enforceable. Id. ¶ 27.
¶3         Defendant filed a petition for leave to appeal, pursuant to Illinois Supreme Court Rules 315
       and 612 (Ill. S. Ct. R. 315 (eff. July 1, 2013); R. 612 (eff. Feb. 6, 2013)), which we granted. We
       now reverse the judgment of the appellate court.

¶4                                          BACKGROUND
¶5          On June 13, 2009, at about 4 a.m., two police officers in a marked police squad car
       responded to a dispatch call of “shots fired” in the area of 73rd and Blackstone in the city of
       Chicago. As the officers approached that location, they saw three men getting into a black
       Nissan, which was parked on 73rd Street, facing east. A woman was sitting in the driver’s seat.
¶6          Officer McDonough, who was driving the police car, pulled up to the parked Nissan,
       “nose-to-nose,” blocking the Nissan’s exit. As Officer McDonough was exiting the police car,
       he saw the man who had been sitting in the front passenger seat of the Nissan—later identified
       as defendant, Edward Burns—exit the car with a gun in his hand. When the officer ordered
       defendant to “Stop, put your hands up,” defendant tossed the handgun back into the car and
       fled on foot. Officer McDonough pursued defendant and, at one point during the chase, saw
       defendant throw an object to the ground. Officer McDonough recovered the object, which he
       discovered was a magazine, or “clip,” loaded with 9-millimeter rounds and then continued to
       pursue defendant, who appeared to be doubling back to the parked Nissan.
¶7          When defendant arrived back at the Nissan, he was detained by Officer McDonough’s
       partner, Officer Sobczyk. While Officer McDonough was pursuing defendant, Officer
       Sobczyk had retrieved a gun from the front passenger seat of the Nissan. The gun had no clip
       but had one live 9-millimeter round in the chamber. When Officer McDonough returned to the
       scene, he found that the clip he had retrieved during the chase fit the gun recovered from the
       car.



                                                   -2-
¶8         Defendant was arrested and later charged by an indictment which contained eleven counts:
       Count I alleged that defendant was an armed habitual criminal (720 ILCS 5/24-1.7 (West
       2008)), counts II and III alleged unlawful use of a weapon by a felon (720 ILCS 5/24-1.1 (West
       2008)), and counts IV through XI alleged aggravated unlawful use of a weapon (720 ILCS
       5/24-1.6(a) (West 2008)).
¶9         The AUUW statute provides, in pertinent part:
                   “(a) A person commits the offense of aggravated unlawful use of a weapon when he
               or she knowingly:
                       (1) Carries on or about his or her person or in any vehicle or concealed on or
                   about his or her person ***[,] or
                       (2) Carries or possesses on or about his or her person, upon any public street,
                   alley, or other public lands within the corporate limits of a city, village or
                   incorporated town ***; and
                       (3) One of the following factors is present:
                            (A) the firearm possessed was uncased, loaded and immediately accessible
                       at the time of the offense; ***
                            ***
                            (C) the person possessing the firearm has not been issued a currently valid
                       Firearm Owner’s Identification Card[.]
                                                    ***
                   (d) Sentence. Aggravated unlawful use of a weapon is a Class 4 felony; a second or
               subsequent offense is a Class 2 felony for which the person shall be sentenced to a term
               of imprisonment of not less than 3 years and not more than 7 years. Aggravated
               unlawful use of a weapon by a person who has been previously convicted of a felony in
               this State or another jurisdiction is a Class 2 felony for which the person shall be
               sentenced to a term of imprisonment of not less than 3 years and not more than 7
               years.” 720 ILCS 5/24-1.6 (West 2008).
¶ 10       Subsequently, on the State’s motion, the circuit court of Cook County entered an order of
       nolle prosequi on counts V, VII, IX, and XI—four counts alleging AUUW based on
       defendant’s possession of a firearm without a valid Firearm Owner Identification (FOID) card
       (720 ILCS 5/24-1.6(a)(1), (a)(2), (a)(3)(C) (West 2008)). The State then elected to proceed
       against defendant on counts I, II, III, VI, and X. Count VI alleged AUUW based on the
       possession of an uncased, loaded and readily accessible firearm in a vehicle, in violation of
       section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute; count X alleged AUUW based on the
       possession of an uncased, loaded and readily accessible firearm on a public way, in violation of
       section 24-1.6(a)(2), (a)(3)(A). On November 28, 2011, a bench trial was held. At the
       conclusion of the bench trial, defendant was found guilty on all counts.
¶ 11       Defendant filed a motion to reconsider in the circuit court. Defendant asserted that the State
       failed to prove that he had a prior felony conviction, which was a necessary element of the
       charged offenses. At trial, the State had entered into evidence a certified copy of conviction for
       a “Damion Smith.” Although the State alleged that defendant used the name “Damion Smith”
       as an alias, the State presented no proof that defendant was the individual named in the
       certified copy of conviction. Thus, defendant argued, the State, having failed to prove that he


                                                   -3-
       had a prior felony conviction, failed to prove him guilty beyond a reasonable doubt and his
       convictions must be vacated.
¶ 12       The circuit court vacated defendant’s convictions for armed habitual criminal and unlawful
       use of a weapon by a felon, under counts I, II, and III, agreeing with defendant that a prior
       felony conviction was a necessary element of those offenses which the State failed to prove.
       However, the circuit court denied defendant’s motion with regard to his AUUW convictions,
       under counts VI and X. The court ruled that a prior felony conviction is not an element of
       AUUW but, rather, is a sentencing factor to be proven at the time of sentencing. The matter
       then proceeded to sentencing on defendant’s conviction under count VI, for AUUW pursuant
       to section 24-1.6(a)(1), (a)(3)(A) of the statute.1
¶ 13       At the sentencing hearing, the State presented, for the first time, a certified copy of
       defendant’s record as proof that he had a prior felony conviction (possession of a controlled
       substance in case number 99-CR-21991, which was a different felony conviction from the one
       submitted at trial). Based on this evidence, the circuit court ruled that, pursuant to subsection
       (d) of the AUUW statute, defendant’s conviction for AUUW was a Class 2 felony. However,
       the circuit court further found that, because the State had presented additional evidence in
       aggravation, showing that defendant also had two other prior felony convictions, a Class X
       sentence was mandated. Accordingly, the circuit court imposed a sentence of 10 years’
       imprisonment.
¶ 14       Defendant appealed. In his initial brief, filed on March 12, 2012, defendant argued that his
       AUUW conviction must be vacated because the section of the AUUW statute under which he
       was convicted—section 24-1.6(a)(1), (a)(3)(A)—unconstitutionally infringes on the right to
       keep and bear arms as guaranteed by the second amendment of the United States Constitution
       (U.S. Const., amend. II).
¶ 15       On September 12, 2013, while defendant’s appeal was still pending, this court issued its
       decision in Aguilar, 2013 IL 112116. In Aguilar, the defendant was convicted of AUUW
       pursuant to section 24-1.6(a)(1), (a)(3)(A) of the statute, which was a Class 4 felony pursuant
       to section (d) of the statute. We reversed the defendant’s conviction for AUUW, holding that
       section 24-1.6(a)(1), (a)(3)(A) is facially unconstitutional because it operates as a flat ban on
       the right to keep and bear arms, as guaranteed by the second amendment to the United States
       Constitution.
¶ 16       Subsequently, we modified our decision in Aguilar upon denial of the State’s petition for
       rehearing. In our modified opinion, we added language stating that our finding of
       unconstitutionality was limited to the “Class 4 form” of AUUW, which referred to a conviction
       which was subject to sentencing as a Class 4 felony pursuant to section (d) of the statute. See
       id. ¶ 22 n.3.
¶ 17       Relying on our modified opinion in Aguilar, the appellate court in the case at bar affirmed
       defendant’s AUUW conviction. 2013 IL App (1st) 120929. The appellate court noted that,
       “[i]n general, where a statute initially sets forth the elements of the offense, then separately
       provides sentencing classifications based on other factors, these factors only enhance the
       punishment and do not create a new offense.” Id. ¶ 24. Nevertheless, the court interpreted our

          1
           Because defendant was in possession of a single weapon, defendant’s conviction for AUUW
       under count X, merged with his conviction under count VI.

                                                   -4-
       decision in Aguilar to mean that our holding of unconstitutionality with respect to section
       24-1.6(a)(1), (a)(3)(A) of the AUUW statute, was limited to the so-called “Class 4 form” of
       that offense. Id. Further, the appellate court concluded that felons lack second amendment
       rights and, as a result, held that a conviction under section 24-1.6(a)(1), (a)(3)(A) of the
       AUUW statute which, pursuant to subsection (d), is a Class 2 felony because the defendant has
       a prior felony conviction, is not unconstitutional. The appellate court then concluded that this
       so-called “Class 2 form” of the offense is enforceable and, thus, defendant’s conviction could
       stand. Id. ¶ 27.

¶ 18                                             ANALYSIS
¶ 19        The sole issue before this court is, as it was in the appellate court, whether section
       24-1.6(a)(1), (a)(3)(A) of the AUUW statute (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West 2008))
       is facially unconstitutional because it violates the right to keep and bear arms, as guaranteed by
       the second amendment to the United States Constitution (U.S. Const., amend. II). This is a
       question of law, which is subject to de novo review. People v. Zimmerman, 239 Ill. 2d 491, 497
       (2010).
¶ 20        Defendant argues that the appellate court erred when it held that the “Class 2 form” of
       aggravated unlawful use of a weapon was constitutional. Defendant contends that a “Class 2
       form” of aggravated unlawful use of a weapon does not exist. There is only one offense of
       AUUW based on section 24-1.6(a)(1), (a)(3)(A) and a prior felony conviction is not an element
       of that offense. Rather, a prior felony conviction is a sentencing factor which elevates the
       offense, for penalty purposes, from a Class 4 felony to a Class 2 felony. See 720 ILCS
       5/24-1.6(d) (West 2008). Moreover, defendant contends that, in Aguilar, 2013 IL 112116, this
       court held section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute facially unconstitutional. For
       that reason, defendant argues that his conviction, which is based on a violation of the same
       provision—section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute—must be reversed. We agree.
¶ 21        In Aguilar, this court held that section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute
       operates as an absolute ban on an individual’s right to possess a gun for self-defense outside
       the home and, as such, is facially unconstitutional under the second amendment of the United
       States Constitution (U.S. Const., amend. II). In so ruling, we relied heavily on the Seventh
       Circuit’s decision in Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012), which applied the
       holdings of the United States Supreme Court in District of Columbia v. Heller, 554 U.S. 570
       (2008), and McDonald v. City of Chicago, Illinois, 561 U.S. 742 (2010), and held that “the
       Supreme Court has decided that the amendment confers a right to bear arms for self-defense,
       which is as important outside the home as inside.” Moore, 702 F.3d at 942. In Aguilar, we
       expressly adopted the analysis and holding in Moore, that section 24-1.6(a)(1), (a)(3)(A) of our
       AUUW statute operates as a “ ‘flat ban on carrying ready-to-use guns outside the home,’ ” and,
       therefore, held it to be unconstitutional on its face. Aguilar, 2013 IL 112116, ¶ 19 (quoting
       Moore, 702 F.3d at 940). Since Aguilar was decided, we have reaffirmed its central holding of
       the statute’s facial unconstitutionality in two unanimous opinions, People v. Mosley, 2015 IL
       115872, ¶ 24 (recognizing that Aguilar held section 24-1.6(a)(1), (a)(3)(A), (d) of the statute
       facially unconstitutional), and In re Jordan G., 2015 IL 116834, ¶ 7 (same).
¶ 22        Admittedly, in Aguilar, we specifically limited our holding of facial invalidity to a
       so-called “Class 4 form” of the offense. See Aguilar, 2013 IL 112116, ¶ 21. However, we now


                                                   -5-
       acknowledge that our reference in Aguilar to a “Class 4 form” of the offense was
       inappropriate. No such offense exists. There is no “Class 4 form” or “Class 2 form” of AUUW.
¶ 23       The elements of the offense of AUUW are contained in subsection (a) of the statute (720
       ILCS 5/24-1.6(a) (West 2008)). See Zimmerman, 239 Ill. 2d at 499. Pursuant to subsection (a),
       a person commits the offense of AUUW when he or she knowingly carries or possesses “any
       pistol, revolver, stun gun or taser or other firearm” “on or about his or her person or in any
       vehicle” or “on or about his or her person, upon any public street, alley, or other public lands
       within the corporate limits of a city, village or incorporated town” and one of nine factors is
       present. 720 ILCS 5/24-1.6(a) (West 2008). Subsection (a) sets forth the conduct which the
       legislature proscribed. Zimmerman, 239 Ill. 2d at 499. To obtain a conviction, the State need
       not prove anything more.
¶ 24       In a separate subsection entitled “Sentence,” subsection (d) provides that the offense of
       AUUW is a Class 4 felony. It then lists certain factors which increase an individual’s sentence
       for AUUW from one classification to a higher level classification. 720 ILCS 5/24-1.6(d) (West
       2008). Specifically, in subsection (d), the legislature increases the penalty for any violation of
       the statute from a Class 4 felony to a Class 2 felony if the person found guilty of committing
       the offense is a convicted felon. This sentencing provision does not create separate and distinct
       offenses of AUUW. Nor does making the sentence for a violation of the statute a Class 4 felony
       or a Class 2 felony transform the offense of AUUW into a different “form.” See People v. Van
       Schoyck, 232 Ill. 2d 330, 337 (2009) (“Under the plain language of the statute, there is only one
       offense of driving under the influence. *** The enhancing factors in subsection (c) do not
       create a new offense, but rather serve only to enhance the punishment.”); People v. Robinson,
       232 Ill. 2d 98, 112 (2008) (involuntary manslaughter statute, providing that if the victim was a
       family or household member then the offense is a Class 2 felony rather than a Class 3 felony,
       sets forth a sentencing-enhancement element rather than creating a separate and distinct
       offense); People v. Green, 225 Ill. 2d 612, 619-20 (2007) (Illinois has a single offense called
       “robbery” that is either a Class 1 or a Class 2 felony, depending upon the nature of the victim);
       People v. Smith, 2012 IL App (1st) 102354, ¶ 110 (the plain, unambiguous language of section
       8-4(a) sets forth the elements of the attempt offense; section 8-4(c)(1), under the heading
       “Sentence,” states that the sentence for the offense of attempted first-degree murder is the same
       as the sentence range for a Class X felony); see also People v. White, 2011 IL 109616, ¶ 26
       (“[F]irst degree murder is a single offense—there is no separate offense of ‘armed murder’ or
       ‘enhanced murder.’ ”). The penalty enhancements in subsection (d) are not elements of the
       offense. They do not come into play until after the defendant is found guilty.
¶ 25       In Aguilar, we improperly placed limiting language on our holding that section
       24-1.6(a)(1), (a)(3)(A) of the AUUW statute is facially unconstitutional. We now clarify that
       section 24-1.6(a)(1), (a)(3)(A) of the statute is facially unconstitutional, without limitation.
       Section 24-1.6(a)(1), (a)(3)(A) of the AUUW statute provides that a person commits the
       offense of AUUW when he or she knowingly carries on or about his or her person or in any
       vehicle, any pistol, revolver, stun gun, taser or other firearm, when the firearm possessed is
       uncased, loaded, and immediately accessible at the time of the offense. 720 ILCS
       5/24-1.6(a)(1), (a)(3)(A) (West 2008). On its face, this statutory provision constitutes a flat ban
       on carrying ready-to-use guns outside the home. It “categorically prohibits the possession and
       use of an operable firearm for self-defense outside the home” (In re Jordan G., 2015 IL
       116834, ¶ 13), and, as such, it “amounts to a wholesale statutory ban on the exercise of a

                                                    -6-
       personal right that is specifically named in and guaranteed by the United States Constitution, as
       construed by the United States Supreme Court.” Aguilar, 2013 IL 112116, ¶ 21. It is precisely
       because the prohibition is not limited to a particular subset of persons, such as felons, that the
       statute, as written, is unconstitutional on its face. See City of Los Angeles, California v. Patel,
       576 U.S. ___, 135 S. Ct. 2443 (2015).
¶ 26        The State, in support of the appellate court judgment in this case, contends that the offense
       of AUUW based on section 24-1.6(a)(1), (a)(3)(A), is not facially unconstitutional because it
       can be applied to felons without violating the second amendment. Quoting Hill v. Cowan, 202
       Ill. 2d 151, 157 (2002), and United States v. Salerno, 481 U.S. 739, 745 (1987), the State relies
       on the long-accepted principle that a statute is facially unconstitutional “only if ‘no set of
       circumstances exists under which the [statute] would be valid.’ ” (Emphasis and internal
       quotation marks omitted.) The State’s argument, however, is misplaced.
¶ 27        In Patel, 576 U.S. at ___, 135 S. Ct. at 2451, the United States Supreme Court explained
       the proper analysis for facial challenges:
                “Under the most exacting standard the Court has prescribed for facial challenges, a
                plaintiff must establish that a ‘law is unconstitutional in all of its applications.’
                Washington State Grange v. Washington State Republican Party, 552 U. S. 442, 449
                (2008). But when assessing whether a statute meets this standard, the Court has
                considered only applications of the statute in which it actually authorizes or prohibits
                conduct. For instance, in Planned Parenthood of Southeastern Pa. v. Casey, 505 U. S.
                833 (1992), the Court struck down a provision of Pennsylvania’s abortion law that
                required a woman to notify her husband before obtaining an abortion. Those defending
                the statute argued that facial relief was inappropriate because most women voluntarily
                notify their husbands about a planned abortion and for them the law would not impose
                an undue burden. The Court rejected this argument, explaining: The ‘[l]egislation is
                measured for consistency with the Constitution by its impact on those whose conduct it
                affects. . . . The proper focus of the constitutional inquiry is the group for whom the law
                is a restriction, not the group for whom the law is irrelevant.’ Id., at 894.”
¶ 28        In Heller, 554 U.S. at 626-27, the United States Supreme Court stated:
                “Although we do not undertake an exhaustive historical analysis today of the full scope
                of the Second Amendment, nothing in our opinion should be taken to cast doubt on
                longstanding prohibitions on the possession of firearms by felons and the mentally ill
                ***.”
¶ 29        It would appear, therefore, that the legislature could constitutionally prohibit felons from
       carrying readily accessible guns outside the home. See also McDonald, 561 U.S. at 786;
       Moore, 702 F.3d at 940. In fact, Illinois already has legislation which prohibits felons from
       possessing guns at all. See 720 ILCS 5/24-1.1 (West 2008) (unlawful use of a weapon by a
       felon). But that is not what the legislature proscribes in section 24-1.6(a)(1), (a)(3)(A) of the
       AUUW statute. The offense, as enacted by the legislature, does not include as an element of the
       offense the fact that the offender has a prior felony conviction. An unconstitutional statute does
       not “become constitutional” simply because it is applied to a particular category of persons
       who could have been regulated, had the legislature seen fit to do so.
¶ 30        It would be improper for this court to condition the constitutionality of section
       24-1.6(a)(1), (a)(3)(A) of the AUUW statute on the State’s proof of a defendant’s felon status

                                                    -7-
       when the legislature did not make that requirement an element of the offense. In essence, we
       would be “rewrit[ing] state law to conform it to constitutional requirements” and
       “substitut[ing] the judicial for the legislative department of the government.” (Internal
       quotation marks omitted.) Ayotte v. Planned Parenthood of Northern New England, 546 U.S.
       320, 329-30 (2006). As the Ayotte court held, “ ‘[I]t would certainly be dangerous if the
       legislature could set a net large enough to catch all possible offenders, and leave it to the courts
       to step inside’ to announce to whom the statute may be applied.” Id. at 330 (quoting United
       States v. Reese, 92 U.S. 214, 221 (1875)). See also MacDonald v. Moose, 710 F.3d 154, 166
       (4th Cir. 2013) (anti-sodomy statute, which prohibited sodomy between two persons without
       any qualification, was facially unconstitutional).

¶ 31                                       CONCLUSION
¶ 32       For the foregoing reasons, we find the offense of AUUW, as set forth in section
       24-1.6(a)(1), (a)(3)(A) of the AUUW statute, facially unconstitutional. As a result, the
       provision is not enforceable against anyone, including defendant. Accordingly, we vacate
       defendant’s conviction and sentence for AUUW.

¶ 33      Appellate court judgment reversed.

¶ 34       CHIEF JUSTICE GARMAN, specially concurring:
¶ 35       I agree that section 24-1.6(a)(1), (a)(3)(A) of the aggravated unlawful use of a weapon
       (AUUW) statute is facially unconstitutional. However, I would hold that the statute as applied
       to defendant does not violate the second amendment and thus it cannot be facially
       unconstitutional on that basis. Instead, I would hold that the statute is facially unconstitutional
       because it does not require the State to plead and prove an essential element of the offense, and
       thus it violates due process.
¶ 36       The majority asserts that this court has already held that section 24-1.6(a)(1), (a)(3)(A) is
       facially unconstitutional. Supra ¶ 21. While this may have been the conclusion of the court
       before we modified our decision upon denial of rehearing in People v. Aguilar, that conclusion
       was abandoned when the modified opinion was issued. Therefore, this court has not previously
       held that the statutory section at issue is facially unconstitutional. In People v. Aguilar, we held
       that “on its face, the Class 4 form of section 24-1.6(a)(1), (a)(3)(A), (d) violates the right to
       keep and bear arms, as guaranteed by the second amendment to the United States
       Constitution.” 2013 IL 112116, ¶ 22. As the majority now explains, the sentencing categories
       (e.g., Class 2, Class 4) should not have been used to differentiate multiple “forms” of the
       offense. Supra ¶ 22. There is only one form of the offense of AUUW. Sentencing factors that
       result in harsher punishment do not create separate offenses or different forms of an offense.
       Id. ¶ 24 (citing People v. Van Schoyck, 232 Ill. 2d 330, 337 (2009), and People v. Robinson,
       232 Ill. 2d 98, 112 (2008)). Nevertheless, the limited holding reflects the fact that the court
       never considered whether the statutory section could constitutionally be enforced against those
       subject to sentences other than Class 4 sentences, i.e., those who have been previously
       convicted of a felony. See Aguilar, 2013 IL 112116, ¶¶ 36-37 (Garman, C.J., dissenting). In
       Aguilar, the court focused on whether second amendment rights extend beyond the home. Id.
       ¶ 20 (majority opinion). The court did not consider the constitutionality of firearm restrictions


                                                    -8-
       as applied to those with diminished second amendment rights. That issue is one of first
       impression before the court today.
¶ 37        In resolving that issue, the majority relies entirely on the federal Seventh Circuit Court of
       Appeal’s decision in Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012), to conclude that the
       statutory provision at issue is a “flat ban on carrying ready-to-use guns outside the home,” that
       such bans “amount[ ] to a wholesale statutory ban on the exercise of a personal right that is
       specifically named in and guaranteed by the United States Constitution,” and therefore that the
       statutory section is facially unconstitutional. Supra ¶ 25. I recognize that the provision restricts
       conduct protected by the second amendment, but I do not agree that a ban on certain conduct
       within the scope of the amendment is inherently facially unconstitutional.
¶ 38        The second amendment guarantees that “the right of the people to keep and bear Arms,
       shall not be infringed.” U.S. Const., amend. II. A two-step inquiry is used to determine whether
       a statute violates this amendment. See Wilson v. County of Cook, 2012 IL 112026, ¶ 41. In the
       first step, we consider “whether the challenged law imposes a burden on conduct falling within
       the scope of the second amendment guarantee.” Id. “[I]f the historical evidence is inconclusive
       or suggests that the regulated activity is not categorically unprotected,” the court must
       determine whether the government has a sufficient justification for regulating the conduct.
       (Internal quotation marks omitted.) Id. ¶ 42.
¶ 39        In People v. Aguilar, we held that the second amendment right of individuals to carry
       weapons for self-defense extends beyond the home. Aguilar, 2013 IL 112116, ¶ 20; see Moore,
       702 F.3d at 942. Therefore, the conduct proscribed by section 24-1.6(a)(1), (a)(3)(A) and by
       section 24-1.6(a)(2), (a)(3)(A) clearly falls within the scope of the second amendment
       guarantee. See People v. Mosley, 2015 IL 115872, ¶ 25 (“If, under Aguilar, a person cannot be
       barred from carrying an uncased, loaded and immediately accessible firearm while in a vehicle
       or concealed on or about his or her person based on the second amendment of the United States
       Constitution, it is logical that the same conduct should not be barred when the alleged offender
       similarly carries a firearm on a public way.”).
¶ 40        The State contends that, although it implicates second amendment rights, the statutory
       section is not facially unconstitutional as it could be enforced against those who are not entitled
       to exercise second amendment rights. A statute is facially unconstitutional “only if ‘ “no set of
       circumstances exists under which the [statute] would be valid.” ’ ” (Emphasis omitted.) Hill v.
       Cowan, 202 Ill. 2d 151, 157 (2002) (quoting In re C.E., 161 Ill. 2d 200, 210-11 (1994), quoting
       United States v. Salerno, 481 U.S. 739, 745 (1987)). “[S]o long as there exists a situation in
       which a statute could be validly applied, a facial challenge must fail.” Hill, 202 Ill. 2d at 157;
       People v. Davis, 2014 IL 115595, ¶ 25. That the statutory section “might operate
       unconstitutionally under some conceivable set of circumstances is insufficient to render it
       wholly invalid.” Salerno, 481 U.S. at 745. This court first adopted this standard from Salerno
       in 1994 and has consistently applied it in facial constitutionality challenges ever since. In re
       C.E., 161 Ill. 2d at 210-11; see In re M.A., 2015 IL 118049, ¶ 39; Mosely, 2015 IL 115872,
       ¶ 49; In re Derrico G., 2014 IL 114463, ¶ 57; Davis, 2014 IL 115595, ¶ 25; People v. Kitch,
       239 Ill. 2d 452, 466 (2011); People v. One 1998 GMC, 2011 IL 110236, ¶ 20; Davis v. Brown,
       221 Ill. 2d 435, 442 (2006); In re M.T., 221 Ill. 2d 517, 537 (2006); In re Rodney H., 223 Ill. 2d
       510, 521 (2006); People v. Garvin, 219 Ill. 2d 104, 117 (2006); People v. Molnar, 222 Ill. 2d
       495, 510-11 (2006); In re Parentage of John M., 212 Ill. 2d 253, 269 (2004); People v.


                                                    -9-
       Einoder, 209 Ill. 2d 443, 448 (2004); People v. Huddleston, 212 Ill. 2d 107, 145 (2004); People
       v. Greco, 204 Ill. 2d 400, 406-07 (2003); People v. Thurow, 203 Ill. 2d 352, 367 (2003); People
       v. Jackson, 199 Ill. 2d 286, 301 (2002); People v. Swift, 202 Ill. 2d 378, 392 (2002); In re R.C.,
       195 Ill. 2d 291, 297 (2001); People v. Izzo, 195 Ill. 2d 109, 112 (2001). “Because a finding that
       the statute is constitutional as applied to [the defendant] would necessarily compel a finding
       that the statute is constitutional on its face, [the court] *** first consider[s] whether the
       [statute] is unconstitutional as applied.” In re M.A., 2015 IL 118049, ¶ 41.
¶ 41        In District of Columbia v. Heller, the United States Supreme Court made clear that the
       right secured by the second amendment is held by “law-abiding, responsible citizens” and is
       not unlimited. 554 U.S 570, 635 (2008). Noting support from sources from “Blackstone
       through the 19th-century cases,” the Court concluded that “nothing in [its] opinion should be
       taken to cast doubt on longstanding prohibitions on the possession of firearms by felons and
       the mentally ill, or laws forbidding the carrying of firearms in sensitive places such as schools
       and government buildings, or laws imposing conditions and qualifications on the commercial
       sale of arms.” Id. at 626-27. Such prohibitions are “presumptively lawful.” Id. at 627 n.26. The
       Court reiterated this point in McDonald v. City of Chicago, Illinois, 561 U.S. 742, 786 (2010).
       In Aguilar, we relied upon this language to conclude that regulations restricting a minor’s
       ability to possess or use weapons do not implicate the second amendment. 2013 IL 112116,
       ¶¶ 26-28.
¶ 42        In light of Heller and McDonald, our appellate court has upheld as constitutional Illinois
       statutes governing the possession of weapons by felons on grounds that the second amendment
       is not implicated. People v. Campbell, 2014 IL App (1st) 112926, ¶ 60; People v. Rush, 2014
       IL App (1st) 123462, ¶ 19; People v. Garvin, 2013 IL App (1st) 113095, ¶ 33. If a class of
       individuals can be restricted from possessing weapons, it follows that the class can also be
       restricted from using weapons. Federal and out-of-state courts have also concluded that
       regulations restricting felons’ possession of firearms and ammunition (commonly referred to
       as felon dispossession statutes) are beyond the scope of the second amendment. United States
       v. Bogle, 717 F.3d 281, 281-82 (2d Cir. 2013) (per curiam); United States v. Barton, 633 F.3d
       168, 172 (3d Cir. 2011); United States v. Vongxay, 594 F.3d 1111, 1117 (9th Cir. 2010);
       United States v. Rozier, 598 F.3d 768, 771-72 (11th Cir. 2010); United States v. McCane, 573
       F.3d 1037, 1047 (10th Cir. 2009); United States v. Darrington, 351 F.3d 632, 633-34 (5th Cir.
       2003); State v. Craig, 826 N.W.2d 789, 790 (Minn. 2013); Chardin v. Police Commissioner,
       989 N.E.2d 392, 402-03 (Mass. 2013); Pohlabel v. State, 268 P.3d 1264, 1267 (Nev. 2012).
¶ 43        Numerous courts have also upheld restrictions on the possession of weapons by minors,
       illegal aliens, individuals who unlawfully use or are addicted to controlled substances,
       individuals found to be mentally incapacitated, individuals subject to orders of protection, and
       individuals who have been convicted of a misdemeanor crime of domestic violence. Aguilar,
       2013 IL 112116, ¶ 27 (upholding the constitutionality of section 24-3.1(a)(1) which restricts
       the possession of weapons by minors); United States v. Boffil-Rivera, No. 08-20437-CR, 2008
       WL 8853354, at *8 (S.D. Fla. Aug. 12, 2008) (upholding the constitutionality of section
       922(g)(5) of Title 18 of the United States Code, which restricts the possession of weapons by
       “illegal and unlawful alien[s]”); United States v. Seay, 620 F.3d 919, 925 (8th Cir. 2010)
       (upholding constitutionality of section 922(g)(3), which restricts the possession of weapons by
       those who unlawfully use or are addicted to a controlled substance); United States v. Roy, 742
       F. Supp. 2d 150, 152 (D. Me. 2010) (upholding the constitutionality of section 933(g)(4) which

                                                   - 10 -
       restricts the possession of weapons by those found to be mentally incapacitated); United States
       v. Luedtke, 589 F. Supp. 2d 1018, 1023 (E.D. Wis. 2008) (upholding the constitutionality of
       section 922(g)(8) which restricts the possession of weapons by those subject to an order of
       protection); United States v. White, 593 F.3d 1199, 1206 (11th Cir. 2010) (upholding the
       constitutionality of section 922(g)(9) which restricts the possession of weapons by those
       convicted of a misdemeanor crime of domestic violence). Similarly, I conclude that the
       AUUW statute as applied to someone without full second amendment rights is not
       unconstitutional based on a violation of the second amendment. The majority fails to explain
       how a statute can violate the second amendment rights of an individual who is not entitled to
       exercise second amendment rights.
¶ 44       The majority, in reaching its facial unconstitutionality conclusion, strays from the “no set
       of circumstances” rule set forth in Salerno and relies on the United States Supreme Court’s
       recent discussion in City of Los Angeles, California v. Patel regarding facial versus as-applied
       constitutionality challenges. 576 U.S. ___, 135 S. Ct. 2443. In Patel, a group of motel
       operators challenged the constitutionality of a provision of the Los Angeles Municipal Code
       that required the motel operators to maintain records of information about their guests and
       provide these records to the police on demand. Id. at ___, 135 S. Ct. at 2447. The motel
       operators asserted that the provision was facially unconstitutional based on the fourth
       amendment. Id. at ___, 135 S. Ct. at 2448. The City of Los Angeles responded that the
       provision was not facially unconstitutional, because its application would not be
       unconstitutional in situations “where police are responding to an emergency, where the subject
       of the search consents to the intrusion, [or] where the police are acting under a court-ordered
       warrant.” Id. at ___, 135 S. Ct. at 2450-51. In addressing the nature of a facial challenge, the
       Court explained: “Under the most exacting standard the Court has prescribed for facial
       challenges, a plaintiff must establish that a ‘law is unconstitutional in all of its applications.’
       [Citation.] But when assessing whether a statute meets this standard, the Court has considered
       only applications of the statute in which it actually authorizes or prohibits conduct.” Id. at ___,
       135 S. Ct. at 2451 (quoting Washington State Grange v. Washington State Republican Party,
       552 U.S. 442, 449 (2008)). “[T]he proper focus of the constitutional inquiry is searches that the
       law actually authorizes, not those for which it is irrelevant.” Id. at ___, 135 S. Ct. at 2451; see
       Planned Parenthood of Southeastern Pennsylvania v. Casey, 505 U.S. 833, 894 (1992).
¶ 45       Courts have long recognized the power of the police to conduct a warrantless search in the
       event of an emergency, under exigent circumstances, or if the subject consents. Katz v. United
       States, 389 U.S. 347, 357 (1967); People v. Pitman, 211 Ill. 2d 502, 523 (2004); People v.
       Foskey, 136 Ill. 2d 66, 74 (1990). Thus, the code provision in Patel was not necessary to
       authorize the police to conduct a search under any of these circumstances. Patel, 576 U.S at
       ___, 135 S. Ct. at 2451. These circumstances were beyond the scope of the provision, and thus
       the Court did not consider them when deciding whether the code provision was
       “unconstitutional in all of its applications.” (Internal quotation marks omitted.) Id. at ___, 135
       S. Ct. at 2451. Similarly, in Planned Parenthood of Southeastern Pennsylvania, the
       government argued that the law requiring married women to notify their husbands prior to
       obtaining an abortion was not facially unconstitutional because it could be enforced against
       those who voluntarily comply without unduly burdening their privacy rights. 505 U.S. at 894;
       see Patel, 576 U.S. at ___, 135 S. Ct. at 2451 (discussing Planned Parenthood of Southeastern
       Pennsylvania). The Court explained that the law is irrelevant to those who voluntarily provide

                                                   - 11 -
       notice. Planned Parenthood of Southeastern Pennsylvania, 505 U.S. at 894. “The proper focus
       of constitutional inquiry is the group for whom the law is a restriction, not the group for whom
       the law is irrelevant.” Id. Therefore, the applicability of the law to those who voluntarily
       comply is not considered when determining whether the law was facially unconstitutional.
¶ 46       The majority asserts that the court should not consider the application of section
       24-1.6(a)(1), (a)(3)(A) to felons when determining whether the section is facially
       constitutional. By citing Patel and Planned Parenthood of Southeastern Pennsylvania in
       support of this assertion, the majority implies that the statute at issue is irrelevant to felons in
       the same way that the Patel law was irrelevant to those who consented to a search or in
       circumstances where the police had a warrant. This is incorrect. The AUUW section at issue
       here applies to all individuals; therefore, felons are part of “the group for whom the law is a
       restriction.” Planned Parenthood of Southeastern Pennsylvania, 505 U.S. at 894. There is no
       established doctrine prohibiting felons from carrying weapons in public comparable to the
       fourth amendment exceptions discussed in Patel. The constitution permits the government to
       restrict the right to keep and bear arms for individuals with prior felonies and the Illinois
       legislature chose to do so through the AUUW statute. Therefore, the law at issue “actually ***
       prohibits” the conduct in this case, and the court should consider the application of the law to
       felons when determining whether the law is facially unconstitutional. Patel, 576 U.S. at ___,
       135 S. Ct. at 2451. Because the law as applied to defendant does not violate any right protected
       by the second amendment, the law cannot be facially unconstitutional based on the second
       amendment.
¶ 47       The majority would require that the statute specifically state that it applies to felons, or to
       those with diminished second amendment rights, in order to comply with the second
       amendment. This is an unprecedented expansion of the doctrine of overbreadth. The
       overbreadth doctrine allows a challenger to prove a law is facially unconstitutional even if it is
       valid in some circumstances if he can show that “ ‘a substantial number of its applications are
       unconstitutional, judged in relation to the statute’s plainly legitimate sweep.’ ” United States v.
       Stevens, 559 U.S. 460, 473 (2010) (quoting Washington State Grange, 552 U.S. at 449 n.6).
       This is exactly the logic employed by the majority today—section 24-1.6(a)(1), (a)(3)(A) is
       unconstitutional as applied to most of society (those entitled to exercise full second
       amendment rights) and thus the law is facially unconstitutional.
¶ 48       However, neither this court nor the Supreme Court has ever applied the doctrine of
       overbreadth outside the context of a first amendment challenge. See Salerno, 481 U.S. at 745
       (“The fact that the Bail Reform Act might operate unconstitutionally under some conceivable
       set of circumstances is insufficient to render it wholly invalid, since we have not recognized an
       ‘overbreadth’ doctrine outside the limited context of the First Amendment.”); see also
       Gonzales v. Carhart, 550 U.S. 124, 167 (2007) (recognizing that the overbreadth doctrine does
       not apply outside the context of the first amendment); People v. Clark, 2014 IL 115776, ¶ 11
       (same); In re Lakisha M., 227 Ill. 2d 259, 276 (2008) (same); Davis v. Brown, 221 Ill. 2d 435,
       442-43 (2006) (same); People v. Garvin, 219 Ill. 2d 104, 125 (2006) (same); Einoder, 209 Ill.
       2d at 448 (same); People v. Greco, 204 Ill. 2d 400, 407 (2003) (same); People v. Izzo, 195 Ill.
       2d 109, 112 (2001) (same); In re R.C., 195 Ill. 2d 291, 297 (2001) (same); People v. Terrell,
       132 Ill. 2d 178, 212 (1989) (same); People v. Haywood, 118 Ill. 2d 263, 275 (1987) (same);
       People v. Ryan, 117 Ill. 2d 28, 33 (1987) (same); People v. Garrison, 82 Ill. 2d 444, 449-50
       (1980) (same).

                                                    - 12 -
¶ 49        There is no reason to now expand the use of this doctrine and apply it in the context of a
       second amendment challenge. Overbroad statutes are considered facially unconstitutional in
       the context of the first amendment because of the “chilling effect” such laws have on free
       speech. See Bates v. State Bar of Arizona, 433 U.S. 350, 380 (1977) (recognizing first
       amendment overbreadth challenges as a “departure from the traditional rule that a person may
       not challenge a statute on the ground that it might be applied unconstitutionally in
       circumstances other than those before the court” and noting that this exception is based on the
       idea that an “overbroad statute might serve to chill protected speech”); Broadrick v. Oklahoma,
       413 U.S. 601, 611-12 (1973) (noting that “[i]t has long been recognized that the First
       Amendment needs breathing space”); Clark, 2014 IL 115776, ¶ 11 (“The United States
       Supreme Court has provided this expansive remedy out of concern that the threat of
       enforcement of an overbroad law may deter or chill constitutionally protected speech,
       especially when the statute imposes criminal sanctions.”); People v. Bailey, 167 Ill. 2d 210,
       226 (1995) (“The doctrine of overbreadth is designed to protect first amendment freedom of
       expression from laws written so broadly that the fear of punishment might discourage people
       from taking advantage of the freedom.”). There is no similar concern that the AUUW statute
       will have an inappropriate chilling effect on those with full second amendment rights who wish
       to carry their firearms in public.
¶ 50        Furthermore, by applying the doctrine in this case, the majority nearly eliminates all
       as-applied challenges in the future. After today, any defendant can challenge a law as facially
       unconstitutional, even if the law is constitutional as applied to him, so long as the defendant
       can identify someone to whom the application of the law would be unconstitutional. This is
       directly contrary to the presumption that statutes are constitutional (Aguilar, 2013 IL 112116,
       ¶ 15) and to the Court’s preference for as-applied challenges. Washington State Grange, 552
       U.S. at 450 (“Facial challenges are disfavored for several reasons.”). Facial challenges, as
       opposed to as-applied challenges, “raise the risk of ‘premature interpretation of statutes on the
       basis of factually barebones records’ ” and “run contrary to the fundamental principle of
       judicial restraint.” Id. (quoting Sabri v. United States, 541 U.S. 600, 609 (2004)). “[C]ourts
       should neither ‘ “anticipate a question of constitutional law in advance of the necessity of
       deciding it” ’ nor ‘ “formulate a rule of constitutional law broader than is required by the
       precise facts to which it is to be applied.” ’ ” Id. at 450-51 (quoting Ashwander v. Tennessee
       Valley Authority, 297 U.S. 288, 346-47 (1936) (Brandeis, J., concurring, joined by Stone,
       Roberts and Cardozo, JJ.), quoting Liverpool, New York & Philadelphia, Steamship Co. v.
       Commissioners of Emigration, 113 U.S. 33, 39 (1885)). “Finally, facial challenges threaten to
       short circuit the democratic process by preventing laws embodying the will of the people from
       being implemented in a manner consistent with the Constitution.” Id. at 451. Recognizing that
       a “ ‘ruling of unconstitutionality frustrates the intent of the elected representatives of the
       people,’ ” the Court in Ayotte v. Planned Parenthood of Northern New England explained that
       it “prefer[s] *** to enjoin only the unconstitutional applications of a statute while leaving other
       applications in force *** or to sever its problematic portions while leaving the remainder
       intact” where possible. Ayotte, 546 U.S. at 328-29 (quoting Regan v. Time, Inc., 468 U.S. 641,
       652 (1984), and citing United States v. Raines, 362 U.S. 17, 20-22 (1960), and United States v.
       Booker, 543 U.S. 220, 227-29 (2005)).
¶ 51        For these reasons, I conclude that the statutory section is not facially unconstitutional based
       on the second amendment. However, the section cannot be enforced even against those with

                                                    - 13 -
       diminished second amendment rights without violating due process. Under the due process
       clause of the United States Constitution, the State must prove every element of a criminal
       offense beyond a reasonable doubt. In re Winship, 397 U.S. 358, 364 (1970). The State must
       also prove any fact, other than a prior conviction, that subjects the defendant to a harsher
       penalty. Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). Because a defendant cannot
       constitutionally be convicted of AUUW under subsection (a)(1), (a)(3)(A) or (a)(2), (a)(3)(A)
       unless he or she lacks second amendment rights, the lack of such rights is a fact that the State
       must prove beyond a reasonable doubt at trial. As defendant argued, the statute does not
       include this requirement. I agree with the majority that the court cannot impose this
       requirement without improperly imposing on the authority of the legislature. Supra ¶ 30; see
       Ayotte, 546 U.S. at 330 (“ ‘[I]t would certainly be dangerous if the legislature could set a net
       large enough to catch all possible offenders, and leave it to the courts to step inside’ to
       announce to whom the statute may be applied.” (quoting United States v. Reese, 92 U.S. 214,
       221 (1875))). Therefore, I would hold that the statute is facially unconstitutional based on this
       violation of due process.
¶ 52       Because I conclude that the statute is facially unconstitutional, though on different grounds
       than the majority, I concur with the majority’s judgment that defendant’s conviction and
       sentence must be vacated.
¶ 53       JUSTICE THOMAS joins in this special concurrence.




                                                  - 14 -